— Judgment unanimously affirmed. Memorandum: In view of the overwhelming evidence of defendant’s guilt, the prosecutor’s isolated reference to defendant’s incarceration in Attica for a prior conviction, although improper, does not require reversal of his conviction (see People v Crimmins, 36 NY2d 230). We have considered defendant’s additional claims and find them to be without merit. (Appeal from judgment of Monroe County Court, Celli, J. — assault, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.